


Exhibit 10.4


























PROPERTY CATASTROPHE AGGREGATE EXCESS OF LOSS
REINSURANCE CONTRACT
Effective: June 1, 2013




issued to




UNITED PROPERTY & CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or hereafter become affiliated
therewith
























--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.
 
BUSINESS COVERED
 
1
2.
 
DEFINITIONS
 
1
3.
 
TERM
 
3
4.
 
TERRITORY
 
4
5.
 
EXCLUSIONS
 
4
6.
 
SPECIAL ACCEPTANCE
 
6
7.
 
RETENTION AND LIMIT
 
6
8.
 
FLORIDA HURRICANE CATASTROPHE FUND
 
7
9.
 
OTHER REINSURANCE
 
8
10.
 
LOSS NOTICES AND SETTLEMENTS
 
8
11.
 
PREMIUM
 
8
12.
 
SALVAGE AND SUBROGATION
 
9
13.
 
OFFSET
 
9
14.
 
LATE PAYMENTS
 
9
15.
 
LIABILITY OF THE REINSURER
 
10
16.
 
NET RETAINED LINES
 
10
17.
 
OBLIGATIONS
 
10
18.
 
COLLATTERAL RELEASE
 
11
19.
 
ACCESS TO RECORDS
 
12
20.
 
CONFIDENTIALITY
 
12
21.
 
ERRORS AND OMISSIONS
 
13
22.
 
CURRENCY
 
13
23.
 
TAXES
 
13
24.
 
FEDERAL EXCISE TAX
 
13
25.
 
INSOLVENCY
 
13
26.
 
ARBITRATION
 
14
27.
 
SERVICE OF SUIT
 
16
28.
 
SEVERABILITY
 
16
29.
 
LIMITED RECOURSE AND BERMUDA REGULATIONS
 
16
30.
 
GOVERNING LAW
 
17
31.
 
AGENCY
 
17
32.
 
ENTIRE AGREEMENT
 
17
33.
 
MODE OF EXECUTION
 
17
34.
 
INTERMEDIARY
 
18



ATTACHMENTS
Schedule A
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (USA)
Terrorism Exclusion












--------------------------------------------------------------------------------












PROPERTY CATASTROPHE AGGREGATE EXCESS OF LOSS
REINSURANCE CONTRACT
Effective: June 1, 2013
(hereinafter referred to as the “Contract”)


issued to


UNITED PROPERTY & CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or hereafter become affiliated
therewith
(hereinafter referred to collectively as the “Company”)


by


THE SUBSCRIBING REINSURER(S)
EXECUTING THE INTERESTS AND LIABILITIES
AGREEMENT(S) ATTACHED HERETO
(hereinafter referred to as the “Reinsurer”)






ARTICLE 1 - BUSINESS COVERED


By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies”) in force at the effective time and
date hereof or issued or renewed at or after that time and date, covering
business classified by the Company as Property business, including but not
limited to Homeowners and Condominium Owners, and including business assumed by
the Company in connection with depopulation of Policies from Citizens Property
Insurance Corporation, subject to the terms, conditions and limitations set
forth herein and in Schedule A, attached to and forming part of this Contract.




ARTICLE 2 - DEFINITIONS


A.
“Ultimate Net Loss” as used herein shall be defined as the sum or sums
(including Loss in Excess of Policy Limits, Extra Contractual Obligations, Loss
Adjustment Expense, as hereinafter defined, and any Loss Adjustment Expense/fair
rental value unrecoverable from the FHCF) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company's Ultimate Net Loss has been ascertained.



B.
“Loss in Excess of Policy Limits” and “Extra Contractual Obligations” as used
herein shall be defined as follows:



1.
“Loss in Excess of Policy Limits” shall mean 90% of any amount paid or payable
by the Company in excess of its Policy limits, but otherwise within the terms of
its Policy, such loss in excess of the Company's Policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the Policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.



2.
“Extra Contractual Obligations” shall mean 90% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the Policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent


1

--------------------------------------------------------------------------------




upon such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.


Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder. Further, it
is understood that Loss Adjustment Expense in connection with Extra Contractual
Obligations and/or Loss in Excess of Policy Limits shall be covered under this
Contract in the same manner as other Loss Adjustment Expense.


Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.


C.
“Loss Adjustment Expense” as used herein shall be defined as all costs and
expenses allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, regardless of how such costs and expenses are allocated for
statutory reporting purposes, including but not limited to court costs and costs
of supersedeas and appeal bonds, and including but not limited to a)
pre-judgment interest, unless included as part of the award or judgment; b)
post-judgment interest; c) legal expenses and costs incurred in connection with
coverage questions and legal actions connected thereto; d) monitoring counsel
expenses; and e) a pro rata share of salaries and expenses of Company field
employees, and expenses of other Company employees who have been temporarily
diverted from their normal and customary duties and assigned to the field
adjustment of losses covered by this Contract. Loss Adjustment Expense does not
include salaries and expenses of employees, other than (e) above, and office and
other overhead expenses.



D.
“Loss Occurrence” as used herein shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “Loss Occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
“Loss Occurrence” shall be further defined as follows:



1.
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.



2.
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.



3.
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the introductory portion of this paragraph
A) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company's “Loss Occurrence.”



4.
As regards “freeze,” only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and tanks
and/or melting snow or sleet) may be included in the Company's “Loss
Occurrence.”



The Company may choose the date and time when any such period of consecutive
hours commences, provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.


Only one period of consecutive hours shall apply with respect to one event,
except that, as respects those “Loss Occurrences” referred to in subparagraph 2
of paragraph A above, if the disaster, accident or loss occasioned by the event
is of greater duration than 72 consecutive hours, then the Company may divide
that disaster, accident or loss into two or

2

--------------------------------------------------------------------------------




more “Loss Occurrences,” provided that no two periods overlap and no individual
loss is included in more than one such period, and provided that no period
commences earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss.


It is understood that losses arising from a combination of two or more perils as
a result of the same event shall be considered as having arisen from one “Loss
Occurrence.” Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded as respects the applicable perils and no single
“Loss Occurrence” shall encompass a time period greater than 168 consecutive
hours.


E.
“Term of this Contract” as used herein shall be defined as the period from 12:01
a.m., Eastern Time, June 1, 2013, until 12:01 a.m., Eastern Time, June 1, 2014.
However, if this Contract is terminated, “Term of this Contract” as used herein
shall mean the period from 12:01 a.m., Eastern Time, June 1, 2013, until the
effective time and date of termination if this Contract is terminated on a
cutoff basis, or through the end of the runoff period if this Contract is
terminated on a runoff basis.





ARTICLE 3 - TERM


A.
This Contract shall become effective at 12:01 a.m., Eastern Time, June 1, 2013,
with respect to losses arising out of Loss Occurrences commencing at or after
that time and date, and shall remain in force until 12:01 a.m., Eastern Time,
June 1, 2015, unless earlier terminated in accordance with the provisions of
this Contract.



B.
If any Loss Occurrence covered hereunder is in progress at the end of any
Contract Year, the Reinsurer's liability hereunder for such Contract Year shall,
subject to the other terms and conditions of this Contract, be determined as if
the entire Loss Occurrence had occurred prior to the end of the Contract Year,
provided that no part of such Loss Occurrence is claimed against any subsequent
Contract Year hereunder or renewal or replacement of this Contract.



C.
Notwithstanding the provisions of paragraph A above, the Company may require the
Subscribing Reinsurer to provide funding in accordance with the provisions of
the Funding of Reserves Article and/or may reduce or terminate a Subscribing
Reinsurer's percentage share in this Contract at any time by giving written
notice to the Subscribing Reinsurer in the event any of the following
circumstances occur:



1.
The Subscribing Reinsurer's Policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20% of the amount of surplus (or the applicable equivalent) at any
date during the prior 12-month period (including the 12-month period prior to
the inception of this Contract); or



2.
The Subscribing Reinsurer's A.M. Best's financial strength rating has been
assigned or downgraded below A- and/or its Standard & Poor's financial strength
rating has been assigned or downgraded below A-; or



3.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or



4.
A State Insurance Department or other legal authority having jurisdiction over
the Reinsurer has ordered the Subscribing Reinsurer to cease writing business;
or



5.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement or similar proceedings (whether voluntary or involuntary),
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or



6.
The Subscribing Reinsurer has reinsured its entire liability under this Contract
with an unaffiliated entity or entities without the Company's prior written
consent; or



7.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or




3

--------------------------------------------------------------------------------




8.
The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.



The effective date of reduction or termination shall be the date specified in
the Company's written notice of reduction or termination; however such date
shall not be earlier than the date of public announcement as respects the
earliest applicable trigger, or if there is no date of public announcement as
respects the applicable trigger, the date the written notice of reduction or
termination is sent to the Subscribing Reinsurer. The Reinsurer shall notify the
Company as promptly as possible upon the occurrence of any of the events set
forth in subparagraphs 1 through 8 above.


D.
Additionally, in the event of any of the circumstances listed in paragraph C
above, the Company shall have the option to commute the Subscribing Reinsurer's
liability for losses arising under Policies subject to this Contract. In the
event the Company and the Subscribing Reinsurer cannot agree on the net present
value of the Subscribing Reinsurer's liability under such Policies, they shall
appoint an independent actuary to assess such liability and shall share equally
any expense of any such actuary. If the Company and the Subscribing Reinsurer
cannot agree on an independent actuary, the Company and the Subscribing
Reinsurer each shall nominate three individuals, of whom the other shall decline
two, and the final appointment shall be made by drawing lots. Payment by the
Subscribing Reinsurer of the amount of liability ascertained shall constitute a
complete and final release of both parties in respect of liability arising from
the Subscribing Reinsurer's participation under this Contract.



E.
If the Company elects to reduce or terminate a Subscribing Reinsurer's
participation percentage in accordance with the provisions of paragraph C above,
the Subscribing Reinsurer shall have no liability, as respects such reduced or
terminated share, for losses arising out of Loss Occurrences commencing after
the effective date of reduction or termination. Further, the reinsurance
premium, including the minimum premium, if applicable, due for any Contract Year
hereunder shall be prorated based on the Reinsurer's period of participation for
the Contract Year and shall be paid as promptly as possible after the final
Adjusted Premium is determined hereunder.



F.
The Company's option to require commutation as set forth under paragraph D above
shall survive the termination or expiration of this Contract.



G.
The Company's waiver of any rights provided in this Article is not a waiver of
that right or other rights at a later date.



H.
Notwithstanding the expiration or termination of this Contract or the
Reinsurer's participation hereunder, the provisions of this Contract will
continue to apply to all obligations and liabilities of the parties incurred
hereunder to the end that all such obligations and liabilities will be fully
discharged and performed.





ARTICLE 4 - TERRITORY


The territorial limits of this Contract shall follow the Company's Policies.




ARTICLE 5 - EXCLUSIONS


A.    This Contract does not apply to and specifically excludes the following:


1.
Reinsurance assumed, except as respects the following:



a.
Reinsurance assumed as a result of the depopulation of the Citizens Property
Insurance Company and any successor organization of this entity; and/or



b.
Any reinsurance assumed from private carriers as a result of depopulations;
and/or



c.
Intercompany reinsurance between the Company and its affiliates; and/or



d.
Reinsurance assumed by the Company where the policies involved are to be
reissued as Policies of the Company at the next anniversary or expiration.



2.
Financial guarantee and/or insolvency.




4

--------------------------------------------------------------------------------




3.
Third party liability and medical payments business.



4.
Liability as a member, subscriber or reinsurer of any pool, syndicate or
association and any combination of insurers or reinsurers formed for the purpose
of covering specific perils, specific classes of business or for the purpose of
insuring risks located in specific geographical areas and any assessments from
Citizens Property Insurance Company and any successor organization of this
entity.



5.
All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.



6.
Loss or liability from any pool, association or syndicate and any assessment or
similar demand for payment related to the Florida Hurricane Catastrophe Fund.



7.
All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers'
Compensation and Credit business.



8.
All Ocean Marine business.



9.
Flood and/or earthquake when written as such, but only as respects those
Policies issued in the State of Florida.



10.
Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:



a.
Flood, surface water, waves, tidal water or tidal waves, overflow of streams or
other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or



b.
Earthquake, landslide, subsidence or other earth movement or volcanic eruption,
except when covering property in transit.



11.
Mortgage Impairment insurances and similar kinds of insurances, however styled.



12.
All Automobile business.



13.
Loss or damage directly or indirectly occasioned by, happening through or in
consequences of war, invasion, acts of foreign enemies, hostilities (whether war
be declared or not), civil war, rebellion, revolution, insurrection, military or
usurped power, or confiscation or nationalization or requisition or destruction
of or damage to property by or under the order of any government or public or
local authority.



14.
Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company's property loss under the
applicable original Policy.



15.
Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance” attached to and forming part of this Contract.



16.
All liability arising out of mold, spores and/or fungus but this exclusion shall
not apply to those losses which follow as a direct result of a loss caused by a
peril otherwise covered hereunder.



17.
Terrorism, in accordance with the “Terrorism Exclusion Clause - Property Treaty
Reinsurance - NMA2930c” attached to and forming part of this Contract.



18.
As respects Coverages C and D of the Retention and Limit Article, losses arising
from Invest 91L




5

--------------------------------------------------------------------------------




B.
The Reinsurer shall not be required to provide cover or pay any claim or provide
any benefit hereunder that would cause the Reinsurer to be in violation of any
applicable trade or economic sanctions, laws or regulations.



C.
Should any judicial, regulatory or legislative entity having legal jurisdiction
invalidate any exclusion on the Company's Policy, any amount of loss for which
the Company is liable because of such invalidation will not be excluded
hereunder.



D.
The exclusions set forth in paragraph A above, with the exception of
subparagraphs 2, 4, 5, 6, 13, 15 and 17, shall not apply when they are merely
incidental to the main operations or exposures of the insured, provided such
main operations or exposures are also covered by the Company and are not
themselves excluded from the scope of this Contract. The Company will be the
sole judge of what is “incidental.”



E.
Should the Company, by reason of an inadvertent act, error or omission, be bound
to afford coverage excluded hereunder or should an existing insured extend its
operations to include coverage excluded hereunder, the Reinsurer shall waive the
exclusion(s) set forth in paragraph A above, with the exception of subparagraphs
2, 4, 5, 6, 13, 15 and 17. The duration of said waiver shall not extend beyond
the time that notice of such coverage has been received by the responsible
underwriting authority of the Company plus the minimum time period thereafter
for the Company to terminate such coverage.





ARTICLE 6 - SPECIAL ACCEPTANCE


The Company may submit to the Reinsurer for special acceptance business not
covered by this Contract. Such business, if accepted by the Reinsurer, shall be
covered hereunder, and shall be subject to the terms and conditions of this
Contract, except as otherwise modified by such special acceptance. The Reinsurer
shall be deemed to have accepted a risk if it has not responded within five
business days after receipt of the request for special acceptance. Any business
covered by special acceptance under the reinsurance contract being replaced by
this Contract will be automatically covered hereunder. Further, in the event a
Subscribing Reinsurer becomes a party to this Contract subsequent to the special
acceptance of any business not normally covered hereunder, the Subscribing
Reinsurer will be deemed to have accepted such business for coverage hereunder.




ARTICLE 7 - RETENTION AND LIMIT


A.
Coverage A - First Excess Layer



The Company shall retain and be liable for the first $20,000,000 of Ultimate Net
Loss arising out of each Loss Occurrence commencing during the Term of this
Contract. The Reinsurer shall then be liable for 25.0% of the amount by which
such Ultimate Net Loss exceeds $20,000,000, but the liability of the Reinsurer
shall not exceed 25.0% of $60,000,000 in the aggregate for Loss Occurrences
commencing during the Term of this Contract. Recoveries under the layer
$30,000,000 excess of $20,000,000 in the aggregate for Loss Occurrences
commencing during the Term of this Contract shall inure to the benefit of
Coverage A when calculating Coverage A Reinsurer liabilities.


B.
Coverage B - Second Excess Layer



The Company shall retain and be liable for the first $20,000,000 of Ultimate Net
Loss arising out of each Loss Occurrence commencing during the Term of this
Contract. The Reinsurer shall then be liable for 38.5% of the amount by which
such Ultimate Net Loss exceeds $20,000,000, but the liability of the Reinsurer
shall not exceed 38.5% of $100,000,000 in the aggregate for Loss Occurrences
commencing during the Term of this Contract. Recoveries under the layer
$30,000,000 excess of $20,000,000 in the aggregate for Loss Occurrences
commencing during the Term of this Contract and under Coverage A shall inure to
the benefit of Coverage B when calculating Coverage B Reinsurer liabilities.


C.
Coverage C - Second Event



1.
The Company shall retain and be liable for the first $10,000,000 of Ultimate Net
Loss arising out of each Loss Occurrence commencing during the Term of this
Contract. The Reinsurer shall then be liable for 70.0% of the amount by which
such Ultimate Net Loss exceeds $10,000,000, but the liability of the Reinsurer
shall not exceed 70.0% of $10,000,000 in the aggregate for Loss Occurrences
commencing during the Term of this Contract.



2.
Notwithstanding the provisions of subparagraph 1 above, no claim shall be made
under Coverage C unless and until the Company's Subject Excess Losses arising
out of Loss Occurrences commencing during the Term of


6

--------------------------------------------------------------------------------




this Contract exceed an annual aggregate retention of $10,000,000. “Subject
Excess Losses” as used herein shall mean losses which would be recoverable from
the Reinsurer under the provisions of subparagraph 1 above at 100%, were it not
for the provisions of this subparagraph 2. The Company shall retain this amount
in addition to its initial retention under subparagraph 1 above.


D.
Coverage D - Third and Subsequent Event



1.
The Company shall retain and be liable for the first $10,000,000 of Ultimate Net
Loss arising out of each Loss Occurrence commencing during the Term of this
Contract. The Reinsurer shall then be liable for the amount by which such
Ultimate Net Loss exceeds $10,000,000, but the liability of the Reinsurer shall
not exceed $10,000,000 as respects any one Loss Occurrence hereunder.



2.
Notwithstanding the provisions of subparagraph 1 above, no claim shall be made
under Coverage D unless and until the Company's Subject Excess Losses arising
out of Loss Occurrences commencing during the Term of this Contract exceed an
annual aggregate retention of $20,000,000. “Subject Excess Losses” as used
herein shall mean losses which would be recoverable from the Reinsurer under the
provisions of subparagraph 1 above, were it not for the provisions of this
subparagraph 2. The Company shall retain this amount in addition to its initial
retention under subparagraph 1 above.



E.
Notwithstanding the provisions of paragraphs A, B, C and D above, in no event
shall the liability of the Reinsurer hereunder exceed $60,500,000 in the
aggregate for Loss Occurrences commencing during the Term of this Contract.





ARTICLE 8 - FLORIDA HURRICANE CATASTROPHE FUND


A.
The Company shall purchase mandatory coverage from the Florida Hurricane
Catastrophe Fund (hereinafter referred to as the “FHCF”) as follows:



1.
As respects the First Contract Year, the provisional limit and retention shall
be the following:



90% of $490,619,000 excess of $187,160,000 (hereinafter referred to as the
“Mandatory Layer”)


2.
As respects the Second Contract Year, the Company will send the Reinsurer
written notice as promptly as possible setting forth the provisional retention
and limit purchased by the Company for mandatory coverage from the FHCF for the
Second Contract Year.



The provisional limits and retentions for each Contract Year may increase or
decrease in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida
(hereinafter referred to as the “SBA”) for the applicable Contract Year.


B.
Any loss reimbursement paid or payable to the Company for the Mandatory Layer
provided by the FHCF and resulting from Loss Occurrences commencing during the
any Contract Year, shall inure to the benefit of this Contract whether
collectible or not, and shall be deemed paid to the Company in accordance with
the reimbursement contract between the Company and the SBA at the projected
payout multiple set forth therein as of the date hereof (calculated based on a
claims paying capacity of the FHCF of $17,000,000,000 and will be deemed not to
be reduced by any subsequent recalculation of the projected payout multiple or
the final payout multiple due to any reduction or exhaustion of the FHCF's
claims-paying capacity).



C.
Prior to final calculation of the Company's FHCF retention and payout for any
Contract Year for the Mandatory Layer coverage provided by the reimbursement
contract between the Company and the SBA, the Reinsurer's liability for the
Contract Year will be calculated provisionally based on the projected FHCF
payout for the Contract Year and in accordance with paragraphs A and B above.
Following the FHCF's final calculation of the payout for the Contract Year for
the Mandatory Layer provided by the reimbursement contract, the Ultimate Net
Loss for the Contract Year will be recalculated. If, as a result of such
calculation, the loss to the Reinsurer hereunder in any one Loss Occurrence is
less than the amount previously paid by the Reinsurer, the Company shall
promptly remit the difference to the Reinsurer. If the loss to the Reinsurer
hereunder in any one Loss Occurrence is greater than the amount previously paid
by the Reinsurer, the Reinsurer shall promptly remit the difference to the
Company.



D.
If an FHCF reimbursement amount is based on the Company's losses in more than
one Loss Occurrence commencing





--------------------------------------------------------------------------------




during any Contract Year and the FHCF does not designate the amount allocable to
each Loss Occurrence, the FHCF reimbursement amount shall be prorated in the
proportion that the Company's losses in each Loss Occurrence bear to the
Company's total losses arising out of all Loss Occurrences during the Contract
Year to which the FHCF reimbursement applies.




ARTICLE 9 - OTHER REINSURANCE


The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.




ARTICLE 10 - LOSS NOTICES AND SETTLEMENTS


A.
Whenever losses sustained by the Company appear likely, in the Company's
opinion, to result in a claim hereunder, the Company shall notify the Reinsurer.



B.
The Company alone and in its sole discretion shall adjust, settle or compromise
all claims and losses hereunder.



C.
Loss payments, whether made by the Company as a result of adjustment, settlement
or compromise, provided they are within the terms of this Contract, shall be
binding on the Reinsurer. The Reinsurer shall pay within 10 business days to the
Company its share of amounts due upon receipt of reasonable evidence of the
amount paid (or scheduled to be paid) by the Company.





ARTICLE 11 - PREMIUM


A.
As provisional premium for the reinsurance coverage provided by this Contract,
the Company shall pay the Reinsurer a Deposit Premium of $16,546,750 in three
installments of $4,136,687.50 on July 1 and October 1 of 2013, and January 1,
2014. However, in the event this Contract is terminated, there shall be no
deposit premium installments due after the effective date of termination.



B.
No later than April 1, 2014 (or as promptly as possible following the date of
termination in the event this Contract is terminated prior to April 1, 2014),
the Company shall provide a report to the Reinsurer setting forth the Adjusted
Premium due hereunder, and any additional premium due the Reinsurer or return
premium due the Company shall be remitted promptly.



C.
“Adjusted Premium” as used herein shall be determined as follows:



1.
The Company's Adjusted Premium will be equal to the Deposit Premium, subject to
the following circumstances:



a.
Adjusted TIV increases to an amount equal to or less than 110% of Provisional
TIV; or



b.
Adjusted TIV decreases to an amount equal to or greater than 90% of Provisional
TIV.



2.
However, in the event:



a.
Adjusted TIV increases to an amount greater than 110% of Provisional TIV, the
Company's Adjusted Premium will equal 0.02267% applied to the Company's Adjusted
TIV, less 10% of $16,546,750; or



b.
Adjusted TIV decreases to an amount less than 90% of Provisional TIV, the
Company's Adjusted Premium will be equal to the greater of the following:



i.
$13,237,400; or



ii.
0.02267% applied to the Company's Adjusted TIV, plus 10% of $16,546,750.








8

--------------------------------------------------------------------------------




The term “Adjusted TIV” as used herein shall mean the Company's total insurance
values for business reinsured hereunder (as set forth in the Business Covered
Article), in force at September 30, 2013. “Provisional TIV” shall equal
$72,977,013,000.




ARTICLE 12 - SALVAGE AND SUBROGATION


The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as a retainer, of obtaining such reimbursement or making such
recovery) on account of claims and settlements involving reinsurance hereunder.
Recoveries therefrom shall always be used to reimburse the excess carriers in
the reverse order of their priority according to their participation before
being used in any way to reimburse the Company for its primary loss. The Company
hereby agrees to enforce its rights to salvage and subrogation relating to any
loss, a part of which loss was sustained by the Reinsurer, and to prosecute all
claims arising out of such rights, provided it is economically reasonable, in
the Company's opinion, to do so.




ARTICLE 13 - OFFSET


The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums or losses or otherwise, due from one
party to the other under the terms and conditions of this Contract; provided,
however, that in the event of the insolvency of a party hereto, offsets shall be
allowed only in accordance with applicable statutes and regulations.




ARTICLE 14 - LATE PAYMENTS


A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.



B.
In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (hereinafter referred to
as the “Intermediary”) by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times



2.
1/365th of the one-month LIBOR on the first business day of the month for which
the calculation is made, plus 1%; times



3.
The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.


C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Contract. In
the event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.



2.
Any claim or loss payment due the Company hereunder shall be deemed due
10 business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the
10 business days, interest will accrue on the payment or amount overdue in
accordance with paragraph B of this Article, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.



3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract. In the


9

--------------------------------------------------------------------------------




event a due date is not specifically stated for a given payment, it shall be
deemed due 10 business days following transmittal of written notification that
the provisions of this Article have been invoked.


D.
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



E.
Nothing herein shall be construed as limiting or prohibiting the Reinsurer from
contesting the validity of any claim, or from participating in the defense of
any claim or suit, or prohibiting either party from contesting the validity of
any payment or from initiating any arbitration or other proceeding in accordance
with the provisions of this Contract. If the debtor party prevails in an
arbitration or other proceeding, then any interest penalties due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest penalty on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article.





ARTICLE 15 - LIABILITY OF THE REINSURER


A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all of the general and specific stipulations,
clauses, waivers, interpretations and modifications of the Company's Policies
and any endorsements thereto. However, in no event shall this be construed in
any way to provide coverage outside the terms and conditions set forth in this
Contract.



B.
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.





ARTICLE 16 - NET RETAINED LINES


A.
This Contract applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any reinsurance which
inures solely to the benefit of the Company), and in calculating the amount of
any loss hereunder and also in computing the amount or amounts in excess of
which this Contract attaches, only loss or losses in respect of that portion of
any Policy which the Company retains net for its own account shall be included.



B.
The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.





ARTICLE 17 - OBLIGATIONSOBLIGATIONS


A.
The Reinsurer agrees to establish a Trust Fund in accordance with the Trust
Agreement entered into by the Company and the Reinsurer and to deposit therein
sufficient Eligible Securities (as defined in the Trust Agreement) to cover 100%
of its Obligations hereon.



B.
The term “Obligations” shall mean:



1.
During the Term of this Contract, $60,500,000 less any unpaid premium (net of
brokerage and Federal Excise Tax), less Ultimate Net Loss recovered from the
Reinsurer;



2.
On termination or expiration of this Contract, it is agreed that the collateral
will be released in accordance with the Collateral Release Article.



C.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund may be drawn upon by the Company
or its successors in interest at any time, without diminution because of the
insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




10

--------------------------------------------------------------------------------




1.
To reimburse itself for the Reinsurers' share of unearned premiums on the
account of cancellations, unless paid in cash by the Reinsurer;



2.
To reimburse itself for the Reinsurers' share of losses and/or Loss Adjustment
Expense paid under the terms of Policies reinsured hereunder, unless paid in
cash by the Reinsurer;



3.
To fund a cash account in the amount equal to the Reinsurers' Obligations, if
said Trust Fund has not been renewed or replaced by the Reinsurer 10 days prior
to its expiration date;



4.
To refund to the Reinsurers any sum in excess of the actual amount required to
fund the Reinsurers' Obligations, if so requested by the Reinsurers.



In the event the amount drawn by the Company on any Trust Fund is in excess of
the actual amount required for 1, 2 or 3 above, the actual amount determined to
be due, the Company shall promptly return to the Reinsurer the excess amount so
drawn.




ARTICLE 18 - COLLATERAL RELEASE


A.
At the expiration or termination of this Contract, if the Trust has not yet been
terminated, the Company shall calculate, on a monthly basis, how much, if any,
of the collateral shall be released from the Trust, as follows:



1.
For each potentially covered loss occurrence, the Company shall multiply the
Loss Amount (being equal to the sum of (a) losses and loss adjustment expenses
paid, plus (b) reserves for losses and loss adjustment expense outstanding, plus
(c) reserves for losses incurred but not reported) by the appropriate Buffer
Loss Factor from the table below, based upon the type of Loss Occurrence and the
number of months which have elapsed since the event. The product of this
calculation shall be defined as the Buffered Loss Amount (“BLA”).



 
Buffer Loss Factor Table
Number of Calendar Months Since Date of Loss Occurrence
Windstorm*
/Brushfire
Earthquake
and Fire
 Following
Other
0 to 3
200%
300%
250%
> 3 to 6
150%
200%
175%
> 6 to 9
125%
175%
150%
> 9 to 12
110%
150%
130%
> 12 to 15
105%
125%
115%
> 15 to 18
100%
120%
110%
Thereafter
100%
100%
100%

* For the purpose of this Article, the term 'Windstorm' shall include Hurricane,
Rainstorm, Storm, Tempest, Tornado, Cyclone, Typhoon and Hail.


2.
As respects Coverages A and B, the BLA will be reduced by any deemed inuring
reinsurance recoveries and the $20,000,000 retention to compute its contribution
to the Coverage A and B Presumed Ultimate Net Loss multiplied by the
participation percentage set forth in paragraphs A or B, as applicable, of the
Retention and Limit Article. The Coverage A and B Presumed Ultimate Net Loss
will equal the sum of these contributions.



3.
The Coverage A and B Presumed Ceded Loss will be defined as the Coverage A and B
Presumed Ultimate Net Loss less, with a minimum of zero and a maximum of the
$52,500,000 Coverage A and B Term of this Contract limit.



4.
As respects Coverage C, the BLA will be reduced by all inuring reinsurance
recoveries and the $10,000,000 retention per Loss Occurrence to compute its
contribution to the Coverage C Presumed Ultimate Net Loss. The Coverage C
Presumed Ultimate Net Loss will equal the sum of these contributions. The
Coverage C Presumed Ceded Loss will be defined as the Coverage C Presumed
Ultimate Net Loss minus the aggregate retention of $10,000,000, subject to a
minimum of nil and a maximum of 70% of $10,000,000.







--------------------------------------------------------------------------------




5.
As respects Coverage D, the BLA will be reduced by all inuring reinsurance
recoveries and the $10,000,000 retention per Loss Occurrence to compute its
contribution to the Coverage D Presumed Ultimate Net Loss. Coverage D Presumed
Ultimate Net Loss will equal the sum of these contributions. The Coverage D
Presumed Ceded Loss will be defined as the Coverage D Presumed Ultimate Net Loss
minus the aggregate retention of $20,000,000, subject to a minimum of nil and a
maximum of $60,500,000.



6.
The Presumed Total Ceded Loss will equal the lesser of the Contract limit of
$60,500,000 and the sum of the Coverage A and B Presumed Ceded Loss, Coverage C
Presumed Ceded Loss and Coverage D Presumed Ceded Loss. An amount equal to the
greater of the Presumed Total Ceded Loss less losses paid by the Reinsurer under
this Contract or 102% of the Reinsurer's Obligations (as such term is defined
under the Trust Agreement) shall be retained in the Trust and any excess in the
Trust shall be released to the Reinsurer.



B.
So long as there is any security on deposit in the Trust, the Company shall
perform the calculation set forth above within 10 business days after the end of
each month and deliver a report substantially in the form of the Collateral
Calculation Table attached to this Contract to the Reinsurer and the Trustee
named in the Trust Agreement. Collateral will be adjusted monthly based on this
calculation. To the extent the calculation indicates that collateral may be
reduced, the delivery of the report to the Trustee will constitute a directive
to return excess collateral to the Reinsurer. In the event the calculation
indicates additional collateral is required, the Reinsurer will have 10 business
days from receipt of the report to deposit the required collateral into the
Trust.





ARTICLE 19 - ACCESS TO RECORDS


The Reinsurer or its duly appointed representative shall have access to the
books and records of the Company on matters relating to this reinsurance upon
reasonable advance written notice to the Company and at reasonable times during
the regular business hours of the Company, at the location where such books and
records are maintained in the ordinary course of business, for the purpose of
obtaining information concerning this Contract or the subject matter thereof.
However, the Reinsurer shall have such access only if it is current in all
undisputed payments due to the Company in accordance with the provisions of this
Contract. It is understood that reasonable advance written notice shall not be
less than five business days. The Reinsurer may make copies of records of the
Company related to this Contract, but at the Reinsurer's sole expense.




ARTICLE 20 - CONFIDENTIALITY


A.
The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, documents, information and data provided to it by the Company, whether
directly or through an authorized agent, during the course of negotiation,
administration, and performance of this Contract (hereinafter referred to as
“confidential information”) are proprietary and confidential to the Company.
Confidential information shall not include documents, information or data that
the Reinsurer can show:



1.
Are publicly available or have become publicly available through no unauthorized
act of the Reinsurer;



2.
Have been rightfully received from a third person without obligation of
confidentiality; or



3.
Were known by the Reinsurer prior to the placement of this Contract without an
obligation of confidentiality.



B.
Absent the written consent of the Company, the Reinsurer shall not disclose any
confidential information to any third parties, including any affiliated
companies, except:



1.
When required by retrocessionaires subject to the business ceded to this
Contract;



2.
When required by regulators performing an audit of the Reinsurer's records
and/or financial condition;



3.
When required by external auditors performing an audit of the Reinsurer's
records in the normal course of business; or



4.
When required by courts or arbitrators in connection with an actual or potential
dispute hereunder.




12

--------------------------------------------------------------------------------




Further, the Reinsurer agrees not to use any confidential information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.


C.
Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the confidential information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Company in maintaining the
confidentiality provided for in this Article.



D.
The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.





ARTICLE 21 - ERRORS AND OMISSIONS


Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.




ARTICLE 22 - CURRENCY


A.
Whenever the word “Dollars” or the “$” sign appears in this Contract, it shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.



B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.





ARTICLE 23 - TAXES


In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.




ARTICLE 24 - FEDERAL EXCISE TAX


A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.



B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.





ARTICLE 25 - INSOLVENCY


A.
If more than one reinsured company is included within the definition of
“Company” hereunder, this Article shall apply individually to each such company.



B.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of the
liability of the Company or on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or


13

--------------------------------------------------------------------------------




liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the Company solely as a result of
the defense undertaken by the Reinsurer.


C.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.



D.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee or other party as
more specifically limited by any statute or regulation applicable hereto, of
such reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such Policies and in substitution for the obligations of the
Company to such payees. However, the exceptions provided in (1) and (2) above
shall apply only to the extent that applicable statutes or regulations
specifically permit such exceptions.





ARTICLE 26 - ARBITRATION


A.
Binding Arbitration. Except as may be elected by the Company pursuant to
paragraph F of the Funding of Reserves Article of this Contract, any dispute
relating in any way to the formation, scope, implementation, performance or
enforcement of this Contract, or which arises out of or relates to this
Contract, shall be resolved through binding arbitration in accordance with this
Article. The provisions of this Article are intended to control in the event
that other provisions of this Contract or of any other contract are in conflict
with the provisions of this Article. No provision of this Contract or of any
other contract or understanding shall result in the provisions of this Article
being interpreted as being permissive or optional.

 
B.
Initiation of Arbitration. To initiate arbitration, a party to this Contract
shall notify the other party in writing by certified or registered mail, return
receipt requested, of its desire to arbitrate. The notice shall refer to this
Article of the Contract and state the nature of the dispute and the remedy
sought. The Party to which the notice is sent shall respond to it in writing
within 10 business days after receipt thereof.

 
C.
Arbitrator Appointment Process. The dispute shall be resolved by a panel of
three arbitrators. Subject to the qualification requirements set forth in the
following sections, each Party shall, by e-mail to the other Party or its
counsel, appoint one of the arbitrators within 30 days after the notification of
initiation of arbitration is received. If a Party fails to appoint an arbitrator
within such 30 days, the other Party may appoint the second arbitrator.

 
D.
Umpire Selection Process. Within 30 calendar days after the date of the e-mail
naming them as an arbitrator, the two party-appointed arbitrators shall each
provide the other by e-mail the names of three candidates for the third
arbitrator, who shall act as umpire, chairing the arbitration panel. If a
party-appointed arbitrator fails timely to provide such names, subject to the
disqualification of candidates for conflicts disclosed on an umpire
questionnaire, the umpire may be selected by the party-appointed arbitrator who
timely submitted umpire candidate names. Each named candidate shall be asked to
complete and return, within 10 business days, a questionnaire similar to the
Neutral Selection Questionnaire found on the ARIAS-US website. If a candidate
fails to return a fully completed umpire questionnaire postmarked in the 10
business days provided, the name of that candidate shall be stricken from the
list and not considered further. Any candidate whose responses in the
questionnaire indicate a conflict of interest shall be disqualified from
consideration as umpire, but may be replaced by another candidate by the party
which named the disqualified candidate within five business days. Substitute
candidates shall be subject to the questionnaire process set forth above. If the
party-appointed arbitrators do not, within 20 business days of the return of the
completed umpire questionnaires, agree on an umpire from among the persons named
and not disqualified by the questionnaires, then within a further period of 10
business days, each party-named arbitrator shall strike two names from those
suggested by the other party-appointed arbitrator (or strike a lesser number if
necessary to leave one name pending proposed by each Party), and the umpire
shall be selected from the remaining two candidates (one of whom being
designated as the “even” candidate, and one the “odd” candidate), using the
first digit to the left of the decimal point of the closing Dow industrial
average on the next business day (said digit being either “even” or “odd”),
subject to the provisions of this Article.


14

--------------------------------------------------------------------------------




 
E.
Arbitrator Qualifications. Each of the two party-appointed arbitrators (1) shall
be a current or former officer of a property and casualty insurance or
reinsurance company, (2) shall have not less than 10 years' experience with
property insurance or reinsurance, and (3) shall not be a current or former
employee, officer, or director of a Party or any of their respective affiliates.
The umpire (a) shall be a current or former officer of a property and casualty
insurance or reinsurance company, (b) shall have not less than 10 years'
experience in property and casualty insurance or reinsurance, and (c) shall not
be a current or former employee, officer, or director of a Party or any of their
respective affiliates. If an appointed arbitrator or umpire dies, develops a
conflict of interest, becomes disabled or is otherwise unable or unwilling to
serve, a substitute shall be selected in the same manner as the departing member
was chosen, and the arbitration shall continue.

 
F.
Place and Time; Procedure. Within 30 calendar days after both arbitrators and
the umpire have been appointed or selected, the panel shall hold an
organizational meeting to determine and notify the Parties of the procedure to
be filed, what discovery will be permitted and the date of the final hearing.
The arbitration hearing and any pre-hearing conferences shall be held in St.
Petersburg, Florida, on the date(s) fixed by the arbitrators, provided that the
arbitrators may call for pre-hearing conferences by means of teleconference or
videoconference as they may deem appropriate. The arbitrators shall establish
pre-hearing and hearing procedures as warranted by the facts and issues of the
dispute. The arbitrators may consider any relevant evidence and shall give the
evidence such weight as they deem appropriate after consideration of any
objections raised. Each Party may examine any witnesses who testify at the
arbitration hearing. The arbitrators may allow discovery limited to that
discovery reasonably necessary to facilitate the effective presentation of the
dispute to the arbitrators. If the arbitrators elect to allow discovery, they
shall distribute a discovery plan which shall set forth the scope of permissible
discovery and the time frame during which discovery shall be conducted. All
arbitration proceedings shall be conducted in the English language. The
arbitrators shall base their decision on the terms and conditions of this
Contract and applicable law. The arbitrators shall decide all substantive and
procedural issues by majority vote. The arbitration proceedings and the outcome
thereof shall be kept strictly confidential. The panel is empowered to grant
interim relief as it may deem appropriate. If the reinsurance agreement is
accompanied by any collateral requirements, the panel shall enforce the
collateral requirements pending the final hearing.

 
G.
Costs. Each party shall bear the cost of the arbitrators appointed by it, and
shall jointly and severally bear the cost of the umpire. The remaining costs of
arbitration shall be allocated by the panel as part of its final award. The
arbitrators may not award attorneys' fees to any Party.

 
H.
Award. The award of the arbitration panel shall be in writing and shall be
binding upon the Parties. If either Party fails to carry out any aspect of the
award, the other Party may seek enforcement of the award in a court of competent
jurisdiction, as specified in this Contract, under the Federal Arbitration Act.



I.
Consolidation. Any claims asserted by a Party against the other Party with
respect to this Contract or any agreement related to this Contract or the
reinsurance program to which this Contract pertains shall be asserted in a
single arbitration proceeding, and it is agreed that if such claims are asserted
in more than one arbitration proceeding, that the claims shall be consolidated
in a single arbitration proceeding, to be heard by the first arbitration panel
that is appropriately selected and constituted. The Parties further agree that
any arbitration under this Contract shall, at the sole option of either Party,
be consolidated with any other arbitration relating to the reinsurance program
to which this Contract pertains.



J.
Alternative Expedited Arbitration.



1.
Notwithstanding the foregoing provisions of this Article, in the event an amount
in dispute hereunder is $1,000,000 or less, the parties will submit to an
expedited arbitration process with the use of a single arbitrator. The
arbitrator will be chosen in accordance with the procedures for selecting an
arbitrator in force on the date the arbitration is demanded, established by the
AIDA Reinsurance and Insurance Arbitration Society - U.S. (ARIAS), using that
organization's Enhanced Umpire Selection program, or any similar program,
limiting the potential arbitrators to persons satisfying the qualifications set
forth in paragraph E of this Article.

 
2.
Each party's case will be submitted to the arbitrator within 100 calendar days
of the date of determination of the arbitrator. Discovery will be limited to
exchanging only those documents directly relating to the issue in dispute,
subject to a limit of two discovery depositions from each party, unless
otherwise authorized by the arbitrator upon a showing of good cause.

 
3.
Within 120 calendar days of the date of determination of the arbitrator, the
hearing will be completed and a written award will be issued by the arbitrator.
As the parties agree that time is of the essence, the sole arbitrator does not
have the authority to lengthen the schedule, absent agreement of both parties.
The arbitrator will have


15

--------------------------------------------------------------------------------




all the powers conferred on the arbitration panel as hereinabove provided and
the terms of this Article not otherwise specifically altered by the terms of
this paragraph J will apply.




ARTICLE 27 - SERVICE OF SUIT


(Applicable if the Subscribing Reinsurer is not domiciled in the United States
of America, and/or is not authorized in any state, territory or district of the
United States where authorization is required by insurance regulatory
authorities)


A.
This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.



B.
The parties agree that the state and federal courts located in Pinellas County,
Florida or state and federal courts having jurisdiction for disputes from
Pinellas County, are the courts of competent personal and subject matter
jurisdiction and are the proper venue for any court proceedings permitted under
this Article or under this Contract. The parties further agree not to assert, by
way of motion, as a defense, or otherwise in any such proceeding, that the venue
of the suit is improper or that the agreement or the subject matter may not be
enforced by such courts.



C.
In the event the Reinsurer fails to pay any amount claimed to be due hereunder
or otherwise fails to perform its obligations hereunder, the Reinsurer, at the
request of the Company, will submit to the jurisdiction of the state or federal
courts in Pinellas County, Florida or the state and federal courts having
jurisdiction for disputes from Pinellas County, as determined by the Company.
The Reinsurer will comply with all requirements necessary to give said court
jurisdiction and, in any suit instituted against the Reinsurer upon this
Contract, will abide by the final decision of such court or of any appellate
court in the event of an appeal.



D.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Office of Insurance Regulation, Commissioner of Insurance for
the State of Florida or his successor or successors in office, as its true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract.





ARTICLE 28 - SEVERABILITY


If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.




ARTICLE 29 - LIMITED RECOURSE AND BERMUDA REGULATIONS


A.
The Company understands and accepts that Aeolus Re Ltd. is registered as a
segregated account company under the Bermuda Segregated Accounts Companies Act
2000 and that the Reinsurer includes the segregated accounts of Aeolus Re Ltd.
listed in the Signing Schedule attached to this Contract.



B.
For purposes of this Article, each of the segregated accounts is individually
referred to as a “SAC Reinsurer” and collectively as the “SAC Reinsurers.” All
corporate matters relating to the creation of the SAC Reinsurers, including, but
not limited to, the capacity of the SAC Reinsurers, the segregated nature of the
SAC Reinsurers and Aeolus Re Ltd., and the operation and liquidation of the SAC
Reinsurers, will be governed by, and construed in accordance with, the laws of
Bermuda. The Company acknowledges that each of the SAC Reinsurers has written
and/or will write other reinsurance or retrocession policies and that the assets
and liabilities attributable to each such contract shall be linked to the SAC
Reinsurer writing such contract. Accordingly, each SAC Reinsurer (i.e.,
segregated account) will have assets and liabilities relating to a multiple of
reinsurance contracts. The Company has had the opportunity to take advice and to
obtain all such additional information that it considers necessary to evaluate
the terms, conditions and risks of entering into this Contract with each of the
SAC Reinsurers.



C.
Notwithstanding any other provision of this Contract to the contrary, the
liability of each SAC Reinsurer for the performance and discharge of all of its
obligations, however they may arise, in relation to this Contract (together the


16

--------------------------------------------------------------------------------




“SAC Obligations”) will be limited to and payable solely from the assets linked
to that SAC Reinsurer. Accordingly there will be no recourse to any other assets
of Aeolus Re Ltd. (including for the avoidance of doubt, any assets linked to
any other segregated account of Aeolus Re Ltd. or to its general account). In
the event that the assets linked to a SAC Reinsurer are insufficient to meet all
of its SAC Obligations, any SAC Obligations remaining after the application of
such assets linked to such SAC Reinsurer will be extinguished, and the Company
undertakes in such circumstances to take no further action against such SAC
Reinsurer, Aeolus Re Ltd. or any other segregated accounts of Aeolus Re Ltd. in
respect of any such SAC Obligations. In particular, neither the Company nor any
party acting on its behalf will petition or take any steps for the winding up or
receivership of a SAC Reinsurer, Aeolus Re Ltd. or any other segregated account
of Aeolus Re Ltd.


D.
The Company also understands and accepts that the Reinsurer includes one special
purpose insurer, which is licensed under the Bermuda Insurance Act 1978 and
identified in the Signing Schedule attached to this Contract (for purposes of
this Article, the “SPI Reinsurer”). Notwithstanding any other provision of this
Contract to the contrary, the liability of such SPI Reinsurer for the
performance and discharge of all of its obligations, however they may arise, in
relation to this Contract (together the “SPI Obligations”) will be limited to
and payable solely from its own assets. The Company acknowledges that the SPI
Reinsurer has written and/or will write other reinsurance or retrocession
policies and that the assets and liabilities attributable to each such contract
will form the assets and liabilities of such SPI Reinsurer under those
contracts. Accordingly, the SPI Reinsurer will have assets and liabilities
relating to a multiple of reinsurance contracts. The Company has had the
opportunity to take advice and to obtain all such additional information that it
considers necessary to evaluate the terms, conditions and risks of entering into
this Contract with the SPI Reinsurer. In the event that the assets available to
a SPI Reinsurer are insufficient to meet all of its SPI Obligations, any SPI
Obligations remaining after the application of such assets available to such SPI
Reinsurer will be extinguished, and the Company undertakes in such circumstances
to take no further action against such SPI Reinsurer in respect of any of its
remaining SPI Obligations. In particular, neither the Company nor any party
acting on its behalf will petition or take any steps for the liquidation,
winding up or receivership of the SPI Reinsurer.



E.
This Article shall survive termination of this Contract.





ARTICLE 30 - GOVERNING LAW


Except with respect to the Limited Recourse and Bermuda Regulations Article,
which will be governed by the laws of Bermuda, this Contract shall be governed
as to performance, administration and interpretation by the laws of the State of
Florida, exclusive of the rules with respect to conflicts of law.




ARTICLE 31 - AGENCY


If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured
company(ies) for the purposes of sending or receiving notices required by the
terms and conditions of this Contract, and for purposes or remitting or
receiving any monies due any party.




ARTICLE 32 - ENTIRE AGREEMENT


A.
This Contract and any related trust agreement, letter of credit and/or special
acceptance(s), shall constitute the entire agreement between the parties hereto
with respect to the business reinsured hereunder and there are no understandings
between the parties other than as expressed in this Contract.



B.
Any change to or modification of this Contract shall be null and void unless
made by an addendum signed by both parties.







ARTICLE 33 - MODE OF EXECUTION


A.
This Contract (including any addenda thereto) may be executed by any of the
following methods:



1.
An original written ink signature of paper documents;







--------------------------------------------------------------------------------




2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or



3.
Electronic signature technology employing computer software and a digital
signature or digitizer pad to capture a person's handwritten signature in such a
manner that the signature is unique to the person signing, is under the sole
control of the person signing, is capable of verification to authenticate the
signature and is linked to the document signed in such a manner that if the data
is changed, such signature is invalidated.



B.
The use of any of the any one or a combination of the methods set forth in
paragraph A above shall constitute a valid execution of this Contract. This
Contract may be executed in one or more counterparts, each of which, when duly
executed, shall be deemed an original.





ARTICLE 34 - INTERMEDIARY


TigerRisk Partners LLC is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including, but not
limited to, notices, statements, premium, return premium, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through TigerRisk Partners
LLC, 7601 France Avenue South, Suite 200, Edina, Minnesota 55435. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.








IN WITNESS WHEREOF, the Company has confirmed its review of the Interests and
Liabilities Agreement(s) attached to and forming part of this Contract and its
agreement to be bound by the terms and conditions thereof, and has executed this
Contract by its duly authorized representative on:


this ________________________ day of _______________________________________, in
the year _____________________.


___________________________________________________________UNITED PROPERTY &
CASUALTY INSURANCE COMPANY








--------------------------------------------------------------------------------






SCHEDULE A - COLLATERAL COLLECTION TABLE


PROPERTY CATASTROPHE AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT


UNITED PROPERTY & CASUALTY INSURANCE COMPANY


Coverages A and B


 
Collateral Release Calculation as of [INSERT REPORTING PERIOD]
Line No.
Col 1
Col. 2
Col. 3
Col. 4
Col. 5
Col. 6
Col. 7
Col. 8
Col. 9
 
Date
of Loss Event
Description
Loss Amount
Buffer Loss Factor
Buffer Loss   If the Balance is zero or a negative number, put zero since such
Loss Occurrence does not contribute to the aggregate loss.Amount
(Col. 3 x Col. 4)
Inuring Reinsurance
Coverage
Buffered Loss Amount, net of Inuring Reinsurance
(Col. 5 - Col. 6
Less:
$20,000,000 Retention
Balance1
(Col. 7 -Col. 8)
1A
 
 
 
 
 
 
 
$(20,000,000)
 
1B
 
 
 
 
 
 
 
$(20,000,000)
 
1C
 
 
 
 
 
 
 
$(20,000,000)
 
1D
 
 
 
 
 
 
 
$(20,000,000)
 
1E
 
 
 
 
 
 
 
$(20,000,000)
 
1F
 
 
 
 
 
 
 
$(20,000,000)
 
2
Coverage A and B Presumed Ultimate Net Loss (sum of Col. 9)
 
3
Less Aggregate Retention
N/A
4
Coverage A and B Presumed Ceded Loss - Line 2 minus Line 3
NOTE: If the amount equals $52,500,000 or more, insert policy limit of
$52,500,000
 




19

--------------------------------------------------------------------------------




Coverage C


 
Collateral Release Calculation as of [INSERT REPORTING PERIOD]
Line No.
Col 1
Col. 2
Col. 3
Col. 4
Col. 5
Col. 6
Col. 7
Col. 8
Col. 9
 
Date
of Loss Event
Description
Loss Amount
Buffer Loss Factor
Buffer Loss Amount
(Col. 3 x Col. 4)
Inuring Reinsurance
Coverage (including Sections A & C)
Buffered Loss Amount, net of Inuring Reinsurance
(Col. 5 - Col. 6)
Less:
Retention of $10,000,000
Balance
(Col. 7 - Col. 8)
1A
 
 
 
 
 
 
 
$
(10,000,000
)
 
1B
 
 
 
 
 
 
 
$
(10,000,000
)
 
1C
 
 
 
 
 
 
 
$
(10,000,000
)
 
1D
 
 
 
 
 
 
 
$
(10,000,000
)
 
1E
 
 
 
 
 
 
 
$
(10,000,000
)
 
1F
 
 
 
 
 
 
 
$
(10,000,000
)
 
5
Coverage C Presumed Ultimate Net Loss (sum of Col. 9)
 
6
Less: Aggregate Retention
$(10,000,000)
7
Coverage C Presumed Ceded Loss = Line 5 minus Line 6.
NOTE: If the amount equals $7,000,000 or more, insert policy limit of
$7,000,000. If amount is less than Zero, insert Zero.
 




20

--------------------------------------------------------------------------------




Coverage D


 
Collateral Release Calculation as of [INSERT REPORTING PERIOD]
Line No.
Col 1
Col. 2
Col. 3
Col. 4
Col. 5
Col. 6
Col. 7
Col. 8
Col. 9
 
Date
of Loss Event
Description
Loss Amount
Buffer Loss Factor
Buffer Loss Amount
(Col. 3 x Col. 4)
Inuring Reinsurance
Coverage (including Sections A & C)
Buffered Loss Amount, net of Inuring Reinsurance
(Col. 5 - Col. 6)
Less:
Retention of $10,000,000
Balance
(Col. 7 - Col. 8)
1A
 
 
 
 
 
 
 
$
(10,000,000
)
 
1B
 
 
 
 
 
 
 
$
(10,000,000
)
 
1C
 
 
 
 
 
 
 
$
(10,000,000
)
 
1D
 
 
 
 
 
 
 
$
(10,000,000
)
 
1E
 
 
 
 
 
 
 
$
(10,000,000
)
 
1F
 
 
 
 
 
 
 
$
(10,000,000
)
 
8
Coverage D Presumed Ultimate Net Loss (sum of Col. 9)
 
9
Less: Aggregate Retention
$(20,000,000)
10
Coverage D Presumed Ceded Loss = Line 8 minus Line 9.
NOTE: If the amount equals $60,500,000 or more, insert policy limit of
$60,500,000. If amount is less than Zero, insert Zero.
 
11
Presumed Total Ceded Loss = Line 4 plus Line 7 plus Line 10, but no greater than
$60,500,000
 
12
Losses paid under this Contract
 
13
Reinsurer's Obligation - Line 11 minus Line 12
 
14
Collateral in the trust
 
14
Collateral Adjustment - Line 14 minus Line 13
 
















21

--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -
REINSURANCE - U.S.A.


1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

2.
Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

I.
Nuclear reactor power plants including all auxiliary property on the site, or

II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or

III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material", and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or

IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

5.
It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

6.
The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.
Reassured to be sole judge of what constitutes:

(a)    substantial quantities, and
(b)    the extent of installation, plant or site.


Note.     Without in any way restricting the operation of paragraph (1) hereof,
it is understood and agreed that
(a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

(b)
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.




22

--------------------------------------------------------------------------------




TERRORISM EXCLUSION
(Property Treaty Reinsurance)


Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:


(i)
involves violence against one or more persons; or

(ii)
involves damage to property; or

(iii)
endangers life other than that of the person committing the action; or

(iv)
creates a risk to health or safety of the public or a section of the public; or

(v)
is designed to interfere with or to disrupt an electronic system.



This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.





23